Citation Nr: 0521961	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1969 to March 1976, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for hepatitis C.  The medical evidence 
of record indicates that the veteran was first diagnosed with 
hepatitis C in 1998, and his service medical records do show 
that he was admitted for observation of possible hepatitis in 
June 1971; however, his hospitalization was unremarkable, and 
no diagnosis was rendered at that time.  Although the 
veteran's representative acknowledged in a May 2005 informal 
hearing presentation to the Board that the veteran's 
laboratory results were negative in service, he has pointed 
out that there were no tests available to detect the 
hepatitis C virus until the late 1970s.  In addition, the 
veteran has claimed that he may have contracted hepatitis C 
from the shots given in service, as the needles were not 
changed for each servicemember.  He has also argued that he 
was involved in a motorcycle accident in service that may 
have caused his hepatitis C.  In a statement dated in January 
2003, the veteran stated that he was sexually active most of 
the time he was stationed in Vietnam.  The Board observes 
that his service medical records do indicate that he received 
immunizations and that he was involved in a motorcycle 
accident.  The record also includes an April 2002 statement 
from Alan F. Cutler, M.D. who stated that the veteran had 
been found to be hepatitis C positive and that he had a risk 
factor of intravenous drug abuse in his distant history and 
was a previous heavy alcohol user which had stopped 16 months 
earlier.  However, the evidence of record does not include a 
medical opinion addressing whether the veteran's current 
hepatitis C is etiologically related to his military service.  
Therefore, the Board is of the opinion that a VA examination 
and medical opinion are necessary for determining the nature 
and etiology of the veteran's hepatitis C.

Further, it appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the veteran has indicated that he received treatment from 
Richard Minkin, M.D., who was affiliated with the Internal 
Medicine Physicians, from 2000 to 2001.  He also reported 
having received treatment from Digestive Health Associates 
from 2002 to 2003.  Although the claims file does contain two 
letters addressed to Dr. Minkin from Alan F. Cutler, M.D., 
who was affiliated with the Digestive Health Associates, the 
Board notes that the veteran's actual treatment records are 
not associated with the claims file.  Such records may prove 
to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the claims file any and 
all treatment records pertaining to the veteran's hepatitis 
C. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his hepatitis C.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  A specific 
request should be made for treatment 
records from Richard Minkin, M.D. and 
Internal Medicine Physicians from 
January 1998 to the present as well as 
from Alan F. Cutler, M.D. and 
Digestive Health Associates.

The veteran should be afforded a VA 
examination to determine the nature 
and etiology of his hepatitis C.  Any 
and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to following the 
examination the examiner must provide 
an opinion as to the relative 
likelihood (less likely, more likely, 
or as likely as not) of the appellant 
having contracted hepatitis C through 
each of the following sources: a) 
symptomatology for which the veteran 
was hospitalized in service in 1971; 
b) the July 1974 motorcycle accident 
in service; c) inoculations 
administered in service; d) 
intravenous drug use; e) sexual 
activity either in service or 
subsequent to service; f) any other 
indicated potential sources of 
infection.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2004), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



